UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA                        §
                                                §
versus                                          §   CASE NO. 4:15CR106
                                                §
CODY STEELE (1)                                 §

                 MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

         Came on for consideration the above-referenced criminal action, the Court having

heretofore referred the request for the revocation of Defendant’s supervised release to the United

States Magistrate Judge for proper consideration. The Court has received the Report and

Recommendation of the United States Magistrate Judge pursuant to its order. Defendant having

waived allocution before the Court as well as his right to object to the report of the Magistrate

Judge, the Court is of the opinion that the findings and conclusions of the Magistrate Judge are

correct.

         It is therefore ORDERED that the Report and Recommendation of United States

Magistrate Judge is ADOPTED as the opinion of the Court.

         It is further ORDERED that Defendant’s supervised release is hereby REVOKED.

         It is further ORDERED that Defendant be committed to the custody of the Bureau of

Prisons for a term of twenty-four (24) months, with twenty-four (24) months of supervised release

to follow. Special conditions shall be reimposed, as listed in the Report and Recommendation of

United States Magistrate Judge.
       The Court also recommends that Defendant be housed in a Bureau of Prisons facility in

North Texas, if appropriate.

       IT IS SO ORDERED.


       Signed this date
       Jun 6, 2019




                                             2
